                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

LASER & SURGERY CENTER OF                 CASE NO. 6:21-CV-01236
ACADIANA LLC

VERSUS                                    JUDGE JUNEAU

OHIO CASUALTY INSURANCE                   MAGISTRATE JUDGE WHITEHURST
CO

                                   JUDGMENT

      THIS MATTER was referred to United States Magistrate Judge Carol B.

Whitehurst for report and recommendation, Rec. Doc. 17. After an independent

review of the record and the applicable law, and noting the absence of any objection,

this Court concludes that the Magistrate Judge’s report and recommendation is

correct and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

the report and recommendation, the Motion to Dismiss for Failure to State a Claim,

Rec. Doc. 9, is GRANTED. Accordingly, all of Plaintiff’s claims, and this case,

are DISMISSED WITH PREJUDICE.
      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 29th day of

June, 2021.




                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE




                               Page 2 of 2
